                 Case 3:19-cv-06126-MLP Document 10 Filed 04/29/20 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   LAURIE A. RICCIO,

 9                              Plaintiff,                 Case No. C19-6126-MLP

10          v.                                             ORDER

11   COMMISSIONER OF SOCIAL
     SECURITY,
12
                                Defendant.
13

14
            This matter is before the Court on the Commissioner’s unopposed motion for a stay of
15
     proceedings. (Dkt. # 8.) The Commissioner moves for a 28-day stay as it works to regain its
16
     capacity to produce the certified transcript of record necessary to submit an answer in this matter.
17
     (Id.) The Commissioner represents that the current COVID-19 pandemic has impacted
18
     operations in the Office of Appellate Operations that is responsible for physically producing the
19
     transcript. (Id.) Specifically, the Commissioner states staff members are teleworking and
20
     therefore unable to perform in-person physical tasks associated with preparing transcripts. (Id.)
21
     The Commissioner represents that although it is working to find a solution, it has yet to do so.
22
     (Id.) The Commissioner also submitted a declaration representing opposing counsel has no
23
     objection to the motion to stay. (Dkt. # 9 (“Martin Decl.”) at ¶ 4.)



     ORDER - 1
               Case 3:19-cv-06126-MLP Document 10 Filed 04/29/20 Page 2 of 2



 1          The Court is cognizant of the impact COVID-19 has had on all parties to litigate social

 2   security matters. However, in the interest of adjudicating this matter efficiently, the Court

 3   declines the Commissioner’s request for a stay. Instead, the Court grants the Commissioner a 28-

 4   day extension to either obtain the required transcript and submit an answer or seek an additional

 5   extension.

 6          Dated this 28th day of April, 2020.

 7


                                                           A
 8

 9                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 2
